Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive.
Applicant argues that Daniels does not teach “transmit, in response to a user selecting, via the user interface, at least one command from the second list, at least one command from the second list to the selected particular one of the plurality of internet-of-things systems…” because Daniels teaches a routine. To this matter the examiner respectfully disagrees. Whether the command is sent because of a routine or an if/then condition does not matter to the claim since the command is still sent to the IOT device, meeting all the claim language. Appear that the applicant is arguing that the command is sent immediately without a routine, is this is the case then it should be clearly stated in the claims. Secondly all the limitations are also met when the shareable object is created. Finally all the limitations are also met when the user controls the IOT devices with the smartphone (figure 25 paragraph 288-293). 
Applicant argues that the gateway of Barathan is not a “system for enabling the control of a plurality of internet-of-things systems”. To this matter the examiner respectfully disagrees. Barathan teaches that the control of the IOT devices is accomplished though the gateway (paragraph 42); that the gateway connects to the network and internet (paragraph 24), meeting the claim language.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniels et al., US 2019/0114061.
Regarding claim 1, Daniels discloses a system for enabling the control of a plurality of internet-of-things systems, the system comprising: at least one local network; a plurality of internet-of-things systems linked to the at least one local network; at least one memory adapted to store information indicative of each of the networked internet-of-things system comprising information interpret information received from and generate control commands intended for each of the networked internet-of-things systems; a user interface; a display; and at least one processor (figure 26) adapted to: 
generate upon the display, in response to at least a first user command received via the user interface, a first list comprising the plurality of internet-of-things systems, wherein the first list is based, at least in part, on the stored information (figure 27-28, paragraph 305-306); 
generate upon the display, in response to a user selecting, via the user interface, a particular one of the plurality of internet-of-things systems from the first list, a second list comprising at least one command executable upon the selected particular one of the plurality internet-of-things systems, wherein the second list is based, at least in part, on the stored information (figure 29, paragraph 307-308); and 
transmit, in response to a user selecting, via the user interface, at least one command from the second list, at least one command from the second list to the selected particular one of the plurality of internet-of-things systems, thereby initiating the execution of the selected at least one command by the selected particular one of the plurality of internet-of-things systems (figure 29, paragraph 307-308).  

Claim 11 is rejected on the same grounds as claim 1.

Regarding claim 2, Daniels discloses the system of claim 1 wherein the user interface is linked to the at least one processor by at least one of the following: a local wireless network; a Wi-Fi network; a Bluetooth link; an optical link; -6-ARR02213 COMMSC 3.OF-022 (105) an ultrasonic link; an Ethernet network; and a cellular network (paragraph 286).  

Claim 12 is rejected on the same grounds as claim 2.

Regarding claim 3, Daniels discloses the system of claim 1 wherein the first list comprises a plurality of icons (paragraph 220).  

Claim 13 is rejected on the same grounds as claim 3.

Regarding claim 4, Daniels discloses the system of claim 1 wherein the at least one processor is further adapted to: receive status information from each of the plurality of internet-of-things systems; and generate upon the display, in response to the user selecting a particular one of the plurality of internet-of-things systems from the first list, an indication of the status of the selected particular one of the plurality internet-of-things systems (figure 29, paragraph 307-308).  

Claim 14 is rejected on the same grounds as claim 4.

Regarding claim 5, Daniels discloses the system of claim 1 wherein the display comprises at least one of the following: a television; a smartphone; a tablet; and a computer monitor (paragraph 253).  

Claim 15 is rejected on the same grounds as claim 5.

Regarding claim 6, Daniels discloses the system of claim 1 wherein the user interface comprises at least one of the following: a touch screen; and a remote-control device (paragraph 180, 259, 281 and 307).  

Claim 16 is rejected on the same grounds as claim 6.

Regarding claim 7, Daniels discloses the system of claim 1 wherein the local network comprises at least one of the following: a wireless network; and a wired network (paragraph 80, 260, 286 and 294-295).  

Claim 17 is rejected on the same grounds as claim 7.

Regarding claim 8, Daniels discloses the system of claim 1 wherein at least one of the plurality of internet-of-things systems comprises at least one of the following: A household appliance system; an entertainment system; a security system; -7-ARR02213 COMMSC 3.OF-022 (105) an environmental system; a cleaning system; a maintenance system; an agricultural system; a transportation system; and a communication system (figure 28).  

Claim 18 is rejected on the same grounds as claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Daniels in view of Barathan et al., US 2020/0204673.
Regarding claim 9, Daniels discloses the system of claim 1.
Daniels is silent about the system for enabling the control of a plurality of internet-of- things systems comprises a media gateway appliance.
In an analogous art, Barathan discloses the system for enabling the control of a plurality of internet-of- things systems comprises a media gateway appliance (paragraph 47).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Daniels’ system with the teachings of Barathan. The motivation would have been to be able to work with multiple networks for the benefit of providing different services.

Claim 19 is rejected on the same grounds as claim 9.

Regarding claim 10, Daniels and Barathan disclose the system of claim 9 wherein the media gateway appliance comprises a set-top box (Barathan paragraph 47).

Claim 20 is rejected on the same grounds as claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421